998 F.2d 1019
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie L. WASHINGTON, Appellant,v.UNITED PARCEL SERVICE OF AMERICA, INC., Appellee.
No. 93-1267.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 24, 1993.Filed:  July 12, 1993.

Appeal from the United States District Court for the Western District of Arkansas.
W.D.ARK.
AFFIRMED.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Willie L. Washington appeals the district court's grant of summary judgment to United Parcel Service of America, Inc. in Washington's action brought under section 301 of the Labor Management Relations Act, 29 U.S.C. § 185.  A cause of action under section 301 must be filed within six months after the claim arises.   Tripp v. Angelica Corp., 921 F.2d 794, 795 (8th Cir. 1990).  Having carefully reviewed the record, we agree with the district court that Washington's claim is time-barred.  Washington's grievance protesting his discharge was denied October 1, 1991.  The union's representative received the grievance panel's decision on October 7, 1991 and informed Washington of the grievance denial one or two days later.  Washington did not file his section 301 action until April 21, 1992, more than six months later.


2
We decline to consider Washington's claim of racial discrimination raised for the first time on appeal.   See Smith v. Gould, Inc., 918 F.2d 1361, 1364 (8th Cir. 1990).  Finally, we deny Washington's motion for acceptance of new evidence.   See Dakota Indus. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993).


3
We thus affirm the district court.